 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (“Agreement”) is made and entered into by and
between Transport Management Services, LLC (“Company”) and __________
(“Executive”). Once signed by both parties, this Agreement will be deemed
effective as of ________, 2020 (“Effective Date”).

 

1. Employment.  Executive is currently employed by the Company.   Executive has
previously entered into that certain Confidentiality, Non-Disclosure and
Restrictive Covenants Agreements (the “NDA”) with the Company (or an affiliate).
In the event of a conflict between the terms set forth herein and those set
forth in Executive’s NDA, the terms set forth herein shall control.

 

2. Term.  This Agreement shall commence on the Effective Date and end on the
date that Executive’s employment is terminated. Executive shall be an at-will
employee whose employment may be terminated by either Executive or the Company
at any time, for any reason, with or without Cause, subject to the terms of this
Agreement.

 

3. Compensation. As compensation for Executive’s services, the Company shall pay
to Executive a base annualized salary (“Annual Base Salary”), which salary shall
be paid in conformity with the Company’s pay practices generally applicable to
Company executives. Executive shall be entitled to participate in all employee
benefit plans and programs to the same extent generally available to similarly
situated Company executives in accordance with the terms of those plans and
programs. Executive acknowledges that, as of the Effective Date, Company’s
parent company, Covenant Transportation Group, Inc. (“Parent”), is contemplating
a name change and agrees that this Agreement will continue to apply after any
such name change and any subsequent name changes occurring thereafter. Executive
further agrees that Executive’s employment can be transferred within the Company
Group by Parent without effecting the rights and obligations set forth in this
Agreement, provided a Change in Control is not effected in connection with such
transfer.

 

4. Termination.

 

4.1 Termination Procedures. 

 

(a) During the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
a Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 4.1(a). For purposes of this Agreement, a “Notice
of Termination” shall mean, (i) in the case of a termination of the Executive’s
employment by the Company without Cause, a written notice of termination, (ii)
in the case of a termination of the Executive’s employment by the Company for
Cause, a written notice of termination, which will indicate the conduct set
forth in the definition of Cause set forth herein that the Executive was found
to have violated, (iii) in the case of a termination of the Executive’s
employment by the Company due to Executive’s Disability, a written notice of
termination, and (iv) in the case of the Executive terminating his or her
employment with the Company, a written notice of termination; provided, that a
Notice of Termination by the Executive in the case of a Constructive Termination
shall specify in reasonable detail the event or circumstance constituting the
Constructive Termination under the definition of Constructive Termination set
forth herein, and such notice of Constructive Termination must be provided by
the Executive to the Company within ninety (90) days of the initial existence of
the condition giving rise to the Constructive Termination. Notwithstanding
anything to the contrary contained herein, if the Executive engages in conduct
that the Company or Parent reasonably believes to be imminently harmful to the
Company, Parent, or any subsidiary or affiliate of the Company or Parent
(collectively, the “Company Group”), the Company may terminate the Executive’s
employment by giving the Executive a verbal Notice of Termination, which may be
effective immediately, and which shall be effective for purposes of this
Agreement.

 

(b) “Date of Termination” with respect to any purported termination of the
Executive’s employment during the term of this Agreement shall mean:

 

(i)     if Executive’s employment is terminated by the Company for Disability,
the date specified in the Notice of Termination (provided that the Executive
shall not have returned to the full-time performance of the Executive’s duties
before the date set forth in the Notice of Termination);

 

(ii)     if Executive’s employment is terminated because of Executive’s death,
immediately upon the death of Executive;

 

1

--------------------------------------------------------------------------------

 

 

(iii)     if Executive's employment is terminated by the Company for any reason
other than Executive’s death or Disability, the date specified in the Notice of
Termination; and

 

(iv)     in the case of termination by the Executive (including a Constructive
Termination), thirty (30) days after the date such Notice of Termination is
given; provided, in the case of a Constructive Termination, the Notice of
Termination contemplated by Paragraph (a) of this Section 4.1 shall be deemed
cancelled, void and of no further force and effect, and no payment obligation of
the Company shall arise therefrom, if the Company rescinds or otherwise
eliminates or reverses the action or event that would otherwise constitute
grounds for Constructive Termination, and so notifies the Executive in writing
within thirty (30) days of its receipt of the notice of Constructive
Termination.

 

For purposes of this Agreement, the term “Disability” means a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Executive to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment.

 

4.2 Payments Upon Termination.

 

(a) If, during the term of this Agreement, Executive’s employment is terminated
for any reason, Executive shall receive the following (“Standard Pay”): (i) the
portion of Executive’s then current Annual Base Salary accrued through
Executive’s date of termination (pro-rated if applicable); (ii) any vested (as
determined by Parent’s compensation committee with respect to performance-vested
awards and at the date of vesting with respect to time-vested awards) bonus
payments, stock options or restricted stock to which Executive is entitled as of
the date of termination pursuant to this Agreement or any plan in which
Executive is then participating, provided the payment thereof is not contingent
or conditional on Executive’s continued employment with the Company or the
satisfaction of any other condition (including, without limitation, performance
criteria) which has not been satisfied; and (iii) any payments for reimbursement
of expenses, which are due, accrued or payable as of the date of Executive’s
termination in accordance with the Company’s expense reimbursement policy.

 

(b) If Executive has been employed by any member of the Company Group for three
(3) or more years prior to Executive’s termination (including time employed by
any entity that any member of the Company Group has acquired by virtue of an
asset purchase, equity purchase, merger, or other business combination) and
Executive’s employment is terminated by the Company without Cause, at any time
other than between execution of a definitive agreement in contemplation of a
Change in Control (as defined below) and continuing through twenty-four (24)
months following a Change in Control, and other than as a result of Executive’s
death or Disability, then the Company shall pay to Executive, in addition to the
Standard Pay, the following payments (the “Continuation Severance Payments”),
subject to Section 5 below: (i) Executive’s then-current Annual Base Salary for
a ___________ period, in the form of salary continuation payments, plus (ii) any
management incentive cash bonus payment that Parent’s compensation committee
determined was attained under the terms of such cash bonus plan (and would have
been paid to Executive for the year in which Executive’s employment is
terminated) except (A) such cash bonus payment, if any, shall be prorated
through Executive’s date of separation, and (B) any performance criteria
applicable to such cash bonus will be deemed to have been achieved at the
“target” level set forth in such cash bonus plan (regardless of the level
actually attained), all of which shall be payable periodically in accordance
with the Company’s normal payroll procedures, practices and policies.
Additionally, the Company will pay the premiums for coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and Executive’s eligible dependents, if any, at the rates and
eligibility then in effect, subject to any subsequent changes in rates that are
generally applicable to the Company’s active employees (the “COBRA Coverage”),
until the earliest of (A) a period of ___________ from the date of Executive’s
termination of employment, (B) the date upon which Executive (and Executive’s
eligible dependents, as applicable) becomes covered under similar plans, or (C)
the date upon which Executive ceases to be eligible for coverage under COBRA.
Executive’s receipt of COBRA Coverage is subject to Executive electing COBRA
continuation coverage within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, if any. Alternatively, if
Executive has been employed by any member of the Company Group for less than
three (3) years but more than one (1) year prior to Executive’s termination
(including time employed by any entity that any member of the Company Group has
acquired by virtue of an asset purchase, equity purchase, merger, or other
business combination) and Executive’s employment is terminated by the Company
without Cause, at any time other than between execution of a definitive
agreement in contemplation of a Change in Control and continuing through
twenty-four (24) months following a Change in Control, and other than as a
result of Executive’s death or Disability, then the Company shall (x) pay to
Executive, in addition to the Standard Pay, one half (1/2) of the Continuation
Severance Payments set forth above, and (y) pay for Executive’s COBRA Coverage
until the earliest of (A) a period of ___________ months from the date of
Executive’s termination of employment, (B) the date upon which Executive (and
Executive’s eligible dependents, as applicable) becomes covered under similar
plans, or (C) the date upon which Executive ceases to be eligible for coverage
under COBRA, provided, however, that in no event will Company provide less COBRA
Coverage than Executive is legally entitled to under applicable law.

 

(c) If Executive has been employed by any member of the Company Group for three
(3) or more years prior to Executive’s termination (including time employed by
any entity that any member of the Company Group has acquired by virtue of an
asset purchase, equity purchase, merger, or other business combination) and
either (i) a Constructive Termination of Executive occurs while Executive
remains employed by the Company or its successor, or (ii) if Executive’s
employment is terminated by the Company without Cause, in each case, between
execution of a definitive agreement in contemplation of a Change in Control and
continuing through twenty-four (24) months following a Change in Control, then
the Company shall pay to Executive, in addition to the Standard Pay, the
following amounts (the “CIC Severance Payments”) (the Continuation Severance
Payments and the CIC Severance Payments, each individually a “Severance Payment”
and together, the “Severance Payments”), subject to Section 5 below: a lump sum
amount equal to: (i) ___________times the sum of Executive’s Annual Base Salary,
plus (ii) any management incentive cash bonus payment that Executive would have
been eligible for in the year in which Executive’s employment is terminated
(regardless of whether or not the criteria for such cash bonus payment was
actually met), provided that any performance criteria applicable to such cash
bonus will be deemed to have been achieved at the “target” level (regardless of
the level actually attained or whether or not any level was actually attained).
Additionally, the Company will pay for Executive’s COBRA Coverage until the
earliest of (A) a period of ___________ months from the date of Executive’s
termination of employment, (B) the date upon which Executive (and Executive’s
eligible dependents, as applicable) becomes covered under similar plans, or (C)
the date upon which Executive ceases to be eligible for coverage under COBRA.
Executive’s receipt of COBRA Coverage is subject to Executive electing COBRA
continuation coverage within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, if any. Alternatively, if
Executive has been employed by any member of the Company Group for less than
three (3) years but more than one (1) year prior to Executive’s termination
(including time employed by any entity that any member of the Company Group has
acquired by virtue of an asset purchase, equity purchase, merger, or other
business combination) and either (i) a Constructive Termination of Executive
occurs while Executive remains employed by the Company or its successor, or (ii)
if Executive’s employment is terminated by the Company without Cause, in each
case, between execution of a definitive agreement in contemplation of a Change
in Control and continuing through twenty-four (24) months following a Change in
Control, then the Company shall (x) pay to Executive, in addition to the
Standard Pay, one half (1/2) of the CIC Severance Payments set forth above, and
(y) pay for Executive’s COBRA Coverage until the earliest of (A) a period of
___________ months from the date of Executive’s termination of employment, (B)
the date upon which Executive (and Executive’s eligible dependents, as
applicable) becomes covered under similar plans, or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA, provided, however,
that in no event will Company provide less COBRA Coverage than Executive is
legally entitled to under applicable law. For the avoidance of doubt, and
notwithstanding anything contained herein to the contrary, if Executive receives
CIC Severance Payments (or any portion thereof) under this Section 4.2(c), then
Executive shall not receive any Continuation Severance Payments (or any portion
thereof) under Section 4.2(b) above.

 

2

--------------------------------------------------------------------------------

 

 

(d)  For the avoidance of doubt, a termination of Executive due to Executive’s
death or Disability shall not be deemed a termination of Executive without
Cause, and in such event Executive will only be entitled to receive the Standard
Pay.

 

(e)  The Company intends that all payments and benefits provided under this
Agreement or otherwise are exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) and any guidance
promulgated under Section 409A of the Code (collectively, “Section 409A”) so
that none of the payments or benefits will be subject to the additional tax
imposed under Section 409A, and any ambiguities in this Agreement will be
interpreted in accordance with this intent. No payment or benefits to be paid to
Executive (including settlement of Company equity awards that constitute
deferred compensation under Section 409A), if any, under this Agreement or
otherwise, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section 409A.
If, at the time of Executive’s termination of employment, Executive is a
“specified employee” within the meaning of Section 409A, then the payment of the
Deferred Payments will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which generally
means that Executive will receive payment on the first payroll date that occurs
on or after the date that is 6 months and 1 day following Executive’s
termination of employment. The Company reserves the right to amend this
Agreement as it considers necessary or advisable, in its sole discretion and
without the consent of Executive or any other individual, to comply with any
provision required to avoid the imposition of the additional tax imposed under
Section 409A or to otherwise avoid income recognition under Section 409A prior
to the actual payment of any benefits or imposition of any additional tax. Each
payment, installment, and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation Section
1.409A-2(b)(2). In no event will the Company or any member of the Company Group
reimburse, indemnify, or hold harmless Executive for any taxes, penalties and
interest that may be imposed, or other costs that may be incurred, as a result
of Section 409A.

 

3

--------------------------------------------------------------------------------

 

 

5. Severance Payment Conditions. As a condition to the receipt of any and all
Severance Payments or any other payment benefits described in this Agreement, in
addition to any other conditions set forth herein, Executive shall:

 

(a)     execute and comply with the terms of a general release of all claims
(the “General Release”) against the Company Group and their affiliates and
representatives, in the form attached hereto as Exhibit B, as updated by the
Company for any change in laws. The General Release must be signed, and the
period provided therein for revocation must have expired, not later than sixty
days from the Date of Termination. Notwithstanding anything to the contrary
contained herein, no Severance Payments or other benefits or payments required
under this Agreement shall be paid until the General Release is signed and the
revocation period has expired, and any amounts that would otherwise have been
paid prior to such date shall be paid within a reasonable time after such date,
without interest; and

 

(b)     fully perform and comply with all of Executive’s obligations hereunder,
including, without limitation, Executive’s obligations under Section 6. In the
event Executive breaches any of Executive’s obligations hereunder (including,
without limitation, Executive’s obligations under Section 6), then, in addition
to any other remedies to which the Company Group may be entitled as a result of
such breach, the Company Group shall be immediately and automatically released
from any obligation to make any further Severance Payments and, upon notice from
the Company, Executive shall be required to immediately reimburse the Company
Group for any and all Severance Payments made to Executive by the Company.

 

6. Restrictive Covenants. Executive acknowledges and agrees that during the
course of Executive’s employment with the Company Group, Executive will have
access to confidential information which, if disclosed, would assist in
competition against the Company Group and that Executive will generate goodwill
for the Company Group during the course of Executive’s employment. Therefore,
Executive hereby acknowledges and agrees that the following restrictive
covenants (i) are necessary to protect the goodwill, confidential information,
and other legitimate interests of the Company Group (including, without
limitation, the preservation of trade secrets, valuable confidential and
professional information, and substantial relationships with prospective and
existing customers and suppliers), (ii) are reasonable and necessary to induce
the Company to enter into this Agreement, and (iii) are of a scope (including,
without limitation, the time period and geographic parameters) that is
reasonably tailored, and not broader than necessary, to protect the legitimate
business interests of the Company Group, and do not prevent or preclude
Executive from earning a suitable livelihood. Executive hereby agrees to abide
by the following restrictive covenants:

 

(a)     Non-Competition. During the period of Executive’s employment with any
member of the Company Group and for one (1) year after such employment is
terminated, Executive will not, and will not permit any other Person
controlling, controlled by or under common control, directly or indirectly, with
Executive to, directly or indirectly, without the prior written consent of the
Company, which may be withheld in the Company’s sole and absolute discretion,
directly or indirectly engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of, be employed by, serve as an agent, officer, director or consultant
to, be associated with or in any manner connected with, lend his, her, or its
name or any similar name to, lend his, her or its credit or render services or
advice to, any Competitive Business anywhere throughout the lower 48 contiguous
United States, provided, however, that nothing herein will be deemed to prevent
Executive from acquiring through market purchases and owning, solely as an
investment, less than one percent (1%) in the aggregate of the equity securities
of any entity that derives more than fifty percent (50%) of its gross revenues
from the conduct of any Competitive Business, whose shares are registered under
Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and are listed or admitted for trading on any
United States national securities exchange or are quoted on any system of
automated dissemination of quotations of securities prices in common use, so
long as Executive is not directly or indirectly a member of any “control group”
(within the meaning of the rules and regulations of the Securities and Exchange
Commission) of any such issuer; and provided further, however, that nothing
herein will be deemed to prevent Executive from acquiring through market
purchases and owning, solely as an investment, any shares, units or other
interest in a mutual fund, exchange-traded fund, unit investment trust, or
similar investment vehicle whose holdings include investments in any Competitive
Business or any entity involved in a Competitive Business.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Non-Solicitation. During the period of Executive’s employment with any
member of the Company Group and for one (1) year after such employment is
terminated, Executive will not, and will not permit any other Person
controlling, controlled by or under common control, directly or indirectly, with
Executive to, directly or indirectly, without the prior written consent of the
Company, which may be withheld in the Company’s sole and absolute discretion:

 

(i) whether on Executive’s own behalf or on behalf of another Person, provide or
solicit to provide any Competitive Services to any Person that: (x) was at any
time in the twelve (12) months prior to the Date of Termination a customer,
shipper, carrier or other client of any member of the Company Group; or (y) to
Executive’s knowledge, was at any time in the twelve (12) months prior to the
Date of Termination or solicitation of Competitive Services, a customer,
shipper, carrier or other client of any member of the Company Group;

 

(ii) whether on Executive’s own behalf or on behalf of another Person, solicit
to employ or engage or employ or otherwise engage as an employee, independent
contractor, agent or otherwise, any Person who: (x) was at any time in the
twelve (12) months prior to the Date of Termination an employee, independent
contractor, or agent of, or was otherwise engaged with, any member of the
Company Group; or (y) to Executive’s knowledge, was at any time in the twelve
(12) months prior to the solicitation, employment, or engagement of such Person,
an employee, independent contractor, or agent of, or was otherwise engaged with,
any member of the Company Group, provided that (A) general advertising
(including general internet advertising) not targeted at a particular employee
or consultant or independent contractor (or group thereof) shall not be deemed a
breach hereof, nor shall hiring or retaining any Person who responds to such a
general advertisement not targeted at a particular employee or consultant or
independent contractor (or group thereof), and (B) nothing in this Agreement
shall prohibit Executive or any other Person from engaging any professional
services firm or other third party advisor that provides consulting services to
multiple clients.; or

 

(iii) at any time interfere with any member of the Company Group’s relationship
with any Person that: (x) was at any time in the twelve (12) months prior to the
Date of Termination an employee, contractor, supplier, agent, customer, shipper,
carrier or other client of any member of the Company Group; or (y) to
Executive’s knowledge, was at any time in the twelve (12) months prior to the
interference an employee, contractor, supplier, agent, customer, shipper,
carrier or other client of any member of the Company Group; including, without
limitation, soliciting, encouraging, advising or influencing such Person(s) to
discontinue or reduce the extent of such relationship.

 

(c)     Non-Disclosure. During the period of Executive’s employment with any
member of the Company Group and for one (1) year after such employment is
terminated, Executive will not, and will not permit any other Person
controlling, controlled by or under common control, directly or indirectly, with
Executive to, directly or indirectly, without the prior written consent of the
Company, which may be withheld in the Company’s sole and absolute discretion:

 

(i) make, publish, communicate or take any action to disparage any member of the
Company Group or any of their respective stockholders, directors, officers,
employees, agents, products or services; or

 

(ii) divulge, communicate, use to the detriment of any member of the Company
Group, or for the benefit of any other Person(s), or misuse in any way, any
confidential information or trade secrets pertaining to any member of the
Company Group, except as required or compelled by law.

 

5

--------------------------------------------------------------------------------

 

 

(d)     Reformation; Severability; Injunctive Relief. Executive expressly
acknowledges and agrees that the restrictions contained herein are reasonable
and no greater than necessary to protect the legitimate interests of the Company
Group. However, if any covenant set forth in this Agreement (including, without
limitation, this Section 6) is determined by any court to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographic area, or by reason of its being too extensive in any other respect,
such covenant shall be reformed and interpreted to extend only for the longest
period of time and over the greatest geographic area, and to otherwise have the
broadest application as shall be enforceable. The invalidity or unenforceability
of any particular provision (or part thereof) of this Agreement (including,
without limitation, this Section 6) shall not affect the other provisions hereof
(or parts thereof), which shall continue in full force and effect. Without
limiting the foregoing, the covenants contained herein shall be construed as
separate covenants, covering their respective subject matters, with respect to
each of the separate cities, counties and states, and each political subdivision
thereof, within the lower 48 contiguous United States. Executive further
acknowledges that any violation of this Agreement (including, without
limitation, this Section 6) will result in irreparable injury to the Company
Group, the exact amount of which will be difficult to ascertain, and that the
remedies at law for any such violation would not be reasonable or adequate
compensation to Company Group for such a violation. Accordingly, Executive
agrees that if Executive violates the provisions of this Agreement (including,
without limitation, this Section 6), any member of the Company Group, in
addition to all other remedies which may be available to it at law or in equity,
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, and without the necessity of proving actual damages.
Such relief will not be exclusive, but will be in addition to all other relief
available to Company Group, at law and equity.

 

7. Restricted Stock and Stock Options. This Agreement does not incorporate,
supersede, or in any way affect Parent’s 2006 Omnibus Incentive Plan, as amended
from time to time, or any restricted stock agreements or stock option grants,
all of which are governed by separate documents prior to the date hereof.

 

8.  Limitation on Payments.

 

(a)     Reduction of Severance Payments. If any payment or benefit that
Executive would receive from the Company or any member of the Company Group or
any other party whether in connection with the provisions in this Agreement or
otherwise (the “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Payment will be equal to the Best Results Amount. The “Best Results Amount”
will be either (x) the full amount of the Payment or (y) a lesser amount that
would result in no portion of the Payment being subject to the Excise Tax,
whichever of those amounts, taking into account the applicable federal, state
and local employment taxes, income taxes and the Excise Tax, results in the
Executive’s receipt, on an after-tax basis, of the greater amount. If a
reduction in payments or benefits constituting parachute payments is necessary
so that the Payment equals the Best Results Amount, reduction will occur in the
following order: (A) reduction of cash payments in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the excise tax will be the first cash payment to be
reduced); (B) cancellation of equity awards that were granted “contingent on a
change in ownership or control” within the meaning of Section 280G of the Code
in the reverse order of date of grant of the awards (that is, the most recently
granted equity awards will be cancelled first); (C) reduction of the accelerated
vesting of equity awards in the reverse order of date of grant of the awards
(that is, the vesting of the most recently granted equity awards will be
cancelled first); and (D) reduction of employee benefits in reverse
chronological order (that is, the benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first benefit to
be reduced). In no event will Executive have any discretion with respect to the
ordering of Payment reductions. Executive will be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this Agreement, and Executive will not be
reimbursed, indemnified, or held harmless by the Company or any member of the
Company Group for any of those payments of personal tax liability.

 

(b)     Determination of Excise Tax Liability. Unless the Company and Executive
otherwise agree in writing, all determinations required under this Section 8
shall be made by the Company or its advisors in good faith and in accordance
with applicable law and such determinations shall be conclusive and binding on
Executive for all purposes. For purposes of making the calculations required by
this Section 8, the Company may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. Executive will furnish to the Company such information and documents as
the Company reasonably may request in order to make determinations under this
Section 8.

 

6

--------------------------------------------------------------------------------

 

 

9.  Other Provisions. Except as otherwise set forth or permitted herein, no
provisions of this Agreement may be modified, waived, or discharged except by a
written document signed by Executive and a duly authorized Company officer. The
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns,
representatives, heirs and estates, as applicable. This Agreement shall not be
assignable by Executive without the prior written consent of the Company. This
Agreement shall be governed by the laws of the State of Tennessee. Any
litigation or other dispute resolution proceeding may only be brought within
Tennessee, and all parties to this Agreement consent to jurisdiction in Hamilton
County.  It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any provision of this Agreement is determined to be partially or
wholly invalid, illegal or unenforceable in any jurisdiction, then such
provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred upon
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provision in such jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute the same
instrument. Except for Executive’s NDA, all oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth herein. The parties expressly intend for the NDA to
otherwise remain in full force and effect. Except as expressly provided herein,
this Agreement supersedes all previous agreements, promises, representations,
understandings and negotiations between the parties, whether written or oral,
with respect to the subject matter hereof. This Agreement shall not be construed
as creating an express or implied contract of employment and, except as
otherwise agreed in writing between Executive and the Company, Executive shall
not have any right to be retained in the employ of the Company. Notwithstanding
the immediately preceding sentence or any other provision of this Agreement, any
purported termination of Executive’s employment that is not effected in
accordance with a Notice of Termination satisfying Section 4.1 shall not be
effective for purposes of this Agreement. In the event a Severance Payment is
triggered pursuant to the provisions of Section 4.2, the provisions of Section
4.2 are intended to be and are exclusive and in lieu of any other rights or
remedies to which Executive may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement Executive
may have with any member of the Company Group), whether at law, tort or
contract, in equity, or under this Agreement. Subject to Section 8, payments
provided for hereunder will be subject to required withholding of federal, state
and local income, excise, and employment-related taxes, without any gross-ups or
similar payments made to Executive.

 

10. Communications with Government Agencies. Notwithstanding anything contained
herein or in the NDA to the contrary, nothing set forth herein or in the NDA
shall limit Executive’s ability to communicate with the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”) or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or limit Executive’s right to receive an award for information provided
to any Government Agencies.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered, or have caused to
be executed and delivered by their duly authorized representatives, this
Executive Severance Agreement as of the Effective Date.

 

 

EXECUTIVE:                              

 

______________________________________

 

___________, individually

 

 

 

TRANSPORT MANAGEMENT SERVICES, LLC

 

 

 

By: ______________________________________

 

Name:

 

Title:

 

 

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A - DEFINED TERMS

 

“Cause” for termination by the Company of Executive's employment shall mean (i)
failure by Executive to perform the essential functions of Executive’s position
with the Company, other than any failure resulting from Executive's incapacity
due to physical or mental Disability, it being understood that a reasonable,
good faith attempt to perform but failure to do so will not be deemed a failure
to perform essential functions; (ii) failure to comply with any lawful directive
by the Board of Directors of the Company or the Parent (the “Board”), it being
understood that a reasonable, good faith attempt to comply with such directive
but failure to do so will not be deemed a failure to comply for purposes of this
definition of “Cause”; (iii) a material violation by Executive of the corporate
governance guidelines, code of ethics, insider trading policy, governance
policy, or other policy of the Company or Parent; (iv) a breach of any fiduciary
duty to any member of the Company Group; (v) misconduct in the course and scope
of employment by Executive that is injurious to any member of the Company Group
from a monetary or reputational standpoint in any material respect; (vi) any
attempt to willfully obtain any personal profit from any transaction which is
adverse to the interests of any member of the Company Group or in which any
member of the Company Group has an interest or any act of fraud or embezzlement
against any member of the Company Group or any of their respective customers or
suppliers; (vii) a breach by Executive of any of the covenants contained in
Section 6 of this Agreement in any material respect; (viii) the repeated use of
alcohol or abuse of prescription drugs by Executive that interferes with
Executive's duties, the use of illegal drugs by Executive, or a violation by
Executive of the drug and/or alcohol policies of the Company or Parent; (ix)
violation of any applicable law, rule or regulation, including without
limitation the Sarbanes-Oxley Act of 2002 or other federal or state securities
law, rule, or regulation, in each case, that is injurious to any member of the
Company Group from a monetary or reputational standpoint in any material
respect; or (x) the conviction or plea of guilty or nolo contendere to a felony
or a misdemeanor involving moral turpitude. With respect to subsections (i),
(ii) and (iii) above, Executive shall be notified in writing (which includes,
without limitation, e-mail) of any alleged failure, breach or violation, such
notice shall specify in reasonable detail the facts and circumstances claimed to
constitute Cause under subsections (i), (ii) or (iii) as applicable and, if such
failure, breach, or violation is capable of being remedied or cured, the
Executive shall be given at least fifteen (15) calendar days to remedy or cure
any failure, breach or violation. For purposes of this definition following a
Change in Control, the Board’s determination of “Cause” must be made in good
faith and will be binding on Executive.

 

"Change in Control" means a change in control of the Parent of a nature that
would be required to be reported in response to Item 5.01 of a Current Report on
Form 8-K, pursuant to Section 13 or 15(d) of the Exchange Act; provided that,
without limitation, a Change in Control shall be deemed to have occurred at such
time as any of the following occurs after the Effective Date:

 

(i)      Any "person" within the meaning of Section 3(a)(9) of the Exchange Act,
and as modified and used in Section 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) of the Exchange Act (but excluding the Parent, any
employee benefit plan sponsored or maintained by the Parent (including any
trustee of such plan (acting as trustee) or other fiduciary holding securities
under an employee benefit plan of the Company), and any underwriter temporarily
holding securities pursuant to an offering of such securities) (“Person”), other
than a Permitted Holder becomes the "beneficial owner," as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of fifty percent (50%) or more
of the combined voting power of the outstanding securities of the Parent
ordinarily having the right to vote in the election of directors; provided,
however, that the following will not constitute a Change in Control: any
acquisition by any corporation if, immediately following such acquisition, more
than seventy-five percent (75%) of the outstanding securities of the acquiring
corporation (or the parent thereof) ordinarily having the right to vote in the
election of directors is beneficially owned by all or substantially all of those
persons who, immediately prior to such acquisition, were the beneficial owners
of the outstanding securities of the Parent ordinarily having the right to vote
in the election of directors;

 

(ii)      Individuals who constitute the Board of Directors of the Parent on the
Effective Date (the "Incumbent Board") have ceased for any reason to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to the Effective Date, whose election or nomination for election by
the Parent's stockholders was approved by a vote of at least three-fourths (3/4)
of the directors comprising the Incumbent Board, either by a specific vote or by
approval of the proxy statement of the Parent in which such person is named as a
nominee for director without objection to such nomination (other than an
election or nomination of an individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors of the Parent, including, without limitation, in connection with a
"tender offer," as such term is used in Section 14(d) of the Exchange Act),
shall be, for purposes of the Agreement, considered as though such person were a
member of the Incumbent Board;

 

9

--------------------------------------------------------------------------------

 

 

(iii)      Upon the consummation by the Parent of a reorganization, merger, or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger, or consolidation, of outstanding securities of the
Parent ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than seventy-five percent (75%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors;

 

(iv)      Upon the approval by the Parent’s stockholders of a complete
liquidation and dissolution of the Parent or the sale or other disposition of
all or substantially all of the assets of the Parent other than to a subsidiary
of the Parent or to an entity controlled by a Permitted Holder; or

 

(v)     Upon the consummation of a transaction subject to Rule 13e-3 of the
Exchange Act in which the Permitted Holders identified in romanette (iii) of the
definition of Permitted Holder hereunder are the beneficial owners of more than
fifty percent (50%) of the outstanding securities of the resulting corporation
ordinarily having the right to vote in the election of directors.

 

“Competitive Business” means any business conducted by any member of the Company
Group as of the date of Executive’s termination (including any business where
strategic plans were in place as of the date of Executive’s termination for any
member of the Company Group to engage in such business).

 

“Competitive Services” means those services provided in the furtherance of a
Competitive Business.

 

“Constructive Termination” means the occurrence of any of the following, without
Executive’s express written consent, at any time within twenty-four (24) months
following a Change in Control:

 

(i)     material diminution in the overall scope of Executive’s duties,
authorities and/or responsibilities from those held by Executive immediately
prior to the time of a Change in Control, it being understood that the fact that
the Company is a subsidiary of a different public company or becomes a private
company, and any diminution of duties in respect of no longer having public
company related duties will not be considered a diminution;

 

(ii)     written requirement for geographic relocation of the Executive’s
assigned principal business location to a location greater than fifty (50) miles
from the place of the Executive’s principal business location immediately prior
to the time of a Change in Control; or

 

(iii)     written notice of diminution by ten percent (10%) or more of
Executive’s annual base salary or target bonus in effect immediately prior to
the time of a Change in Control.

 

"Permitted Holder" means: (i) the Parent or a subsidiary of the Parent, (ii) any
employee benefit plan sponsored by the Parent or a subsidiary of the Parent, or
(iii) David or Jacqueline Parker or their siblings, children, or grandchildren
("Family Members") or a trust, corporation, partnership, limited partnership,
limited liability company, or other such entity, so long as at least eighty
percent (80%) of the beneficial interests of the entity are held by Mr. or Mrs.
Parker and/or one or more Family Members, where such person(s) or entity
acquired their Parent stock from Mr. or Mrs. Parker.

 

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT B – GENERAL RELEASE

 

In exchange for the payments and benefits described in the agreement to which
this release is attached (the “Agreement”), Executive, on his or her own behalf
and on behalf of his or her heirs, executors, administrators, assigns and
successors, does hereby covenant not to sue and acknowledges full and complete
satisfaction of and hereby releases, absolves and discharges the Company,
Parent, each affiliate or subsidiary of the Company or the Parent, and its and
their successors and assigns, parents, subsidiaries and affiliates, past and
present, as well as their trustees, directors, officers, agents, attorneys,
insurers, stockholders and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”), with respect to and from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, wages, vacation pay, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Executive now owns or
holds or has at any time heretofore owned or held as against said Releasees, or
any of them, arising out of or in any way connected with his or her employment
or other relationships with the Company, Parent, or its or their affiliates, or
his or her separation from any such employment or other relationships
(collectively, “Released Claims”), including specifically, but without limiting
the generality of the foregoing, any claim under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended by the Older Worker’s Benefit Protection Act
(“ADEA”), the federal Family and Medical Leave Act, the Fair Labor Standards
Act, the Equal Pay Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, or any other employment
related federal, state or local law, regulation or ordinance; provided, however,
that the foregoing release will not include or affect (and the following are
expressly excluded from any Released Claims): (i) Executive’s rights under the
Agreement; (ii) Executive’s rights to file claims for workers’ compensation or
unemployment insurance benefits, (iii) Executive’s regular and usual salary
accrued prior to the Separation Date, accrued but unused vacation through the
Separation Date, COBRA continuation coverage and life insurance conversion
rights, if any, (iv) Executive’s rights to provide information, assist or
participate in any investigation, proceedings, or litigation concerning any
administrative claim with any government agency under any applicable law that
protects such rights, or to file such a claim, or (v) Executive’s rights under
any written contracts between the Executive or his or her affiliated entities
and any member of the Company Group. This General Release does not (i) limit
Executive's ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”), (ii) limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (iii) limit Executive’s right to receive an award for
information provided to any Government Agencies.

 

Executive acknowledges that the non-disparagement and confidentiality provisions
contained in the Agreement infringe on Executive’s rights described in this
release, and Executive agrees that he or she is aware of and has consented to
such infringement. Furthermore, notwithstanding the foregoing release, Executive
will continue to be entitled to all of his or her respective statutory and other
rights to indemnification, including, without limitation, indemnification
pursuant to the Company’s organizational documents, indemnification agreements,
insurance policies or under applicable law to the same extent Executive would
have had the right to be indemnified absent this release.

 

Executive acknowledges that he or she is waiving and releasing any rights he or
she may have under the ADEA and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date (as hereinafter defined) of the Agreement. Executive acknowledges that the
consideration given for the Agreement is in addition to anything of value to
which he was already entitled. Executive further acknowledges that he or she has
been advised by this writing that:

 

(a)     He or she should consult with an attorney prior to executing the
Agreement;

 

(b)     He or she has at least twenty-one (21) days within which to consider the
Agreement;

 

(c)     He or she has seven (7) days following his or her execution of the
Agreement to revoke the Agreement;

 

(d)     This Agreement will not be effective until the eighth day after
Executive executes and does not revoke the Agreement (the “Effective Date”); and

 

11

--------------------------------------------------------------------------------

 

 

(e)     Nothing in the Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law. Any
revocation must be in writing and hand delivered to the Company by close of
business on or before the seventh day from the date that Executive signs the
Agreement. In the event that Executive exercises his or her right of revocation,
neither Executive nor any member of the Company, Parent, or its or their
affiliates will have any further rights or obligations under the Agreement.

 

It is the desire and intent of the parties that the provisions of this release
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
provision of this release is determined to be partially or wholly invalid,
illegal or unenforceable in any jurisdiction, then such provision shall, as to
such jurisdiction, be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be so
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this release; provided, however, that the legality,
binding effect and enforceability of the remaining provisions of this release,
to the extent the benefits conferred upon the parties by virtue of this release
remain substantially unimpaired, shall not be affected or impaired in any
manner, and any such invalidity, illegality or unenforceability with respect to
such provision in such jurisdiction shall not invalidate or render unenforceable
such provision in any other jurisdiction.

 

Executive represents and warrants that he or she has no present knowledge of any
injury, illness or disease to him or her that is or might be compensable as a
workers’ compensation claim or similar claim for workplace injuries, illnesses
or diseases.

 

Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this Release was attached.

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------

 

 

Intending to be legally bound, I have signed this General Release as of the date
written below.

 

 

Signature: _____________________________________________

 

 

 

Date Signed: ___________________________________________

 

13